Citation Nr: 1121248	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  03-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for degenerative joint and disc disease, lumbosacral spine, with disc herniation, L5-S1, and foraminal stenosis (claimed as spinal arthritis, bone spurs, and a back condition) (hereinafter, "low back disorder").


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1974.  Further, the record reflects he has had additional service in the Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  By an August 2003 rating decision, the RO denied service connection for tinnitus and a heart condition.  Thereafter, by a February 2008 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a low back disorder, asthma, allergic rhinitis, and a total rating  based upon individual unemployability (TDIU) due to service-connected disabilities.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2009.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

In July 2009, the Board promulgated a decision denying all of the Veteran's claims.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a June 2010 Order, the Court, pursuant to a joint motion, vacated the Board's decision to the extent it denied service connection for tinnitus and low back disorder, and remanded the case for compliance with the instructions of the joint motion.  However, the joint motion specifically stated that the Veteran was not challenging the Board's denial of his claims of entitlement to service connection for a heart condition, asthma, allergic rhinitis, and TDIU.  Therefore, the issues were considered abandoned, and not currently before the Board.

For the reasons detailed below, the Board finds that further development is required in order to comply with the instructions of the joint motion.  Accordingly, the appeal is REMANDED to the RO, and VA will notify the Veteran if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, further development is required in order to comply with the duty to assist, as well as the instructions of the aforementioned joint motion.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c). Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Regarding the tinnitus claim, the Board observes that the Veteran, at the time of his August 2002 claim, asserted that he has experienced constant tinnitus since his service in Korea.  The Veteran reported that he was doing maneuvers with several different units and was standing in front of a tank when it fired a round without any warning.

The Veteran's only available service treatment records, his July 1972 induction examination and medical history forms, are silent for a diagnosis or history of tinnitus.

The first evidence demonstrating a clinical diagnosis of tinnitus is dated in October 2008.  At that time, the Veteran underwent VA audiological evaluation.  The Veteran reported constant, bilateral, ringing that bothers or distracts him all day.  The Veteran reported military noise exposure while serving as a combat engineer, without hearing protection, and post-military noise exposure with firearms, mostly with hearing protection.  The Veteran reported noise exposure from a tank in 1973. The examiner reported that he could not provide an opinion as to the relationship between the Veteran's current tinnitus and his military service without resorting to speculation, as no hearing evaluations or health examination upon separation from service were of record.

An undated audiological case history is also of record.  At the time of the case history, the Veteran reported that he experiences constant bilateral ringing in the ears.  The Veteran reported that his audiological problems had a gradual onset, beginning in 1972 and 1973, in Korea, and were caused by a tank firing in front of him and small arms fire.  The Veteran denied a history of exposure to loud noise prior to the military and reported that he was not provided with hearing protection during his service.  The Veteran reported that he was exposed to loud noise after his military service, in the form of leaf blowers, chainsaws, and gun fire, all with hearing protection.

With respect to the low back claim, the Veteran asserted, in his July 2006 claim, that his current back condition was related to the hernia operation, including spinal block procedure, he underwent during service in Korea.  He reported that he has had lower back problems since the time of his hernia operation.  At the time of the February 2009 hearing before the Board, he testified that he was building a tank turret pad and was putting in drain pipes, and that he experienced pain in his low back immediately after installing a drain pipe.

As with the tinnitus claim, the Veteran's only available service treatment records, his July 1972 induction examination and medical history forms, are silent for any abnormality as to the musculoskeletal system.

The first evidence demonstrating a clinical diagnosis of a back condition is dated in July 2006.  At that time, the Veteran reported low back pain for three weeks, worse with walking and sitting.  He denied any injury.

Since July 2006, the Veteran has been diagnosed with and treated for degenerative joint and disc disease, lumbosacral spine, with disc herniation, L5-S1, and foraminal stenosis.  There is no medical evidence of record indicating that any of the Veteran's treatment providers found a relationship between his back condition and his period of active service.

The joint motion, which was the basis for the Court's June 2010 Order, contended that the Board's July 2009 decision contained inadequate reasons and bases for denying the Veteran's tinnitus and low back claims.  In pertinent part, the joint motion noted that the Board determined in the July 2009 decision that the Veteran was not competent to establish a medical nexus between his current tinnitus and service.  However, the joint motion noted that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently determined that lay evidence may be competent to establish a nexus in certain circumstances (Davidson v. Shinseki, 581 F. 3d. 1313, 1316 (Fed Cir. 2009)); and that lay evidence may be competent to establish a diagnosis (Jandreau, supra.).  Therefore, the joint motion asserted, in essence, that the Board must make determinations as to the Veteran's competency and credibility regarding his purported tinnitus history.  If the Board found the Veteran to be credible, the joint motion asserted that it should discuss whether or not a VA examination or medical opinion was needed to determine if his current tinnitus was related to that in-service event.

Regarding the low back claim, the joint motion noted that, in addition to the Veteran's statements and hearing testimony, his spouse submitted a statement in 2003 explaining that the Veteran had a hernia operation in Korea in 1973, that she came to Korea soon after and spent the next year there with him, and that he had had back problems ever since the surgery.  Additionally, the Veteran's parents also submitted a statement in 2003 that again reported the Veteran had back problems since his hernia surgery during his time in Korea.  The joint motion also noted that, in the Board's July 2009 decision, it found that the Veteran's statements were not credible because his statements regarding the onset of low back pain were inconsistent, apparently based upon the July 2006 VA treatment record where he reported the onset of low back pain three weeks prior.  However, it was noted that the Veteran, his spouse, and parents all submitted statements that he had had a hernia operation in service and had back problems since that time.  Moreover, it was noted that in his July 2006 claim for a back condition, the Veteran indicated that his pain had increased in severity in the past two months.

The joint motion contended that the Board's July 2009 decision did not address the aforementioned factors in its credibility determination; and that the Board should adequately address whether these lay statements were credible, and, if so, whether a VA medical examination or medical opinion was need to determine if the Veteran's current back disability was related to that in-service incident.

Although the joint motion directed the Board to make the initial credibility determinations regarding the Veteran's account of in-service noise trauma and back problems following an in-service hernia operation, the clear import from the wording of the joint motion itself is that these statements were already found to be credible in the eyes of the Court.  Therefore, the Board concludes that a remand is required in order to address the nature and etiology of the Veteran's current tinnitus and low back disorder based upon his presumed credible accounts of in-service noise exposure and hernia operation, respectively.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

The Board acknowledges, as mentioned above, that the Veteran was accorded a VA examination in October 2008, at which the examiner stated that he could not provide an opinion as to the relationship between the Veteran's current tinnitus and his military service without resorting to speculation.  However, the Board notes that the Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010) that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  As such, the Board finds that an additional examination is necessary in order to ensure the development is consistent with this holding.

The Board further finds that any outstanding medical records regarding the Veteran's tinnitus and low back problems should be obtained while this case is on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his tinnitus and low back since August 2008.  After securing any necessary release, the RO should obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to address the nature and etiology of his tinnitus.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current tinnitus was incurred in or otherwise related to the Veteran's active military service.  In making this determination, the Veteran's account of his in-service noise exposure is presumed to be true.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

3.  The Veteran should also be accorded an examination to address the nature and etiology of his low back disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current low back disorder was incurred in or otherwise related to the Veteran's active military service.  In making this determination, the Veteran's account of his in-service hernia operation is presumed to be true.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

4.  Thereafter, the RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his attorney should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


